Citation Nr: 1343160	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by left knee pain. 

2.  Entitlement to service connection for a disability manifested by right knee pain. 

3.  Entitlement to service connection for a disability manifested by left shoulder pain. 

4.  Entitlement to service connection for a disability manifested by right shoulder pain. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Anchorage, Alaska.  Jurisdiction rests with the RO in Houston, Texas, from which the appeal was certified.  The Veteran testified at a May 2010 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

An August 2010 Board decision denied service connection for the above-captioned issues.  Consequent to a March 2012 Memorandum Decision by the Court of Appeals for Veterans Claims (Court), the appeal was remanded to the Board.  A June 2012 letter notified the Veteran and his then-attorney that they had 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's consideration of the Memorandum Decision's directives.  In September 2012, a response was received both from the Veteran and his then-attorney.  

Thereafter, the above-captioned issues were remanded by the Board in April 2013.  In pertinent part, the Board directed that the RO obtain any outstanding VA treatment records, and obtain a medical opinion.  The case has since been returned to the Board.  

For the reasons discussed below, the appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In its March 2012 Memorandum Decision, the Court found that the Board's August 2010 decision did not discuss the Veteran's contention that the wear and tear he incurred from carrying his heavy rucksack during service caused his claimed knee and shoulder disabilities, or adequately address the Veteran's assertions that he had experienced symptoms since service.  Although the February 2007 VA examiner considered the Veteran's assertion that his disabilities resulted from a 1975 parachute incident, the wear and tear theory of entitlement was not addressed.  The Veteran's appeal was remanded in April 2013 to accomplish this.  

The Veteran was subsequently scheduled for an examination for VA purposes in May 2013, the report from which did not fully address the Board's request.  In addition, the report made reference to X-ray evaluations, the reports from which were not associated with the file, and the 2013 examiner did not reconcile his conclusion that the Veteran did not have any shoulder disability, with the 2007 VA examination report which included a diagnosis of bilateral shoulder degenerative joint disease.  Further development as detailed below should be accomplished.  

Accordingly, this case is remanded for the following:

1.  Obtain and associate with the file, the reports of X-rays referenced in connection with the Veteran's May 2013 VA examination report, as well as the records of any VA treatment for the shoulders and knees dated since 2012.  If no such records are available, or exist, that fact should be documented.   

2.  Forward the Veteran's claims file to a VA examiner with experience diagnosing knee and shoulder disabilities.  Ask that the claims file be reviewed.  This person should accomplish the following:

a.  Confirm whether or not the Veteran has any shoulder pathology.  

b.  Offer an opinion as to whether it is at least as likely as not that any current disability of the left or right knee, or left or right shoulder is directly related to the Veteran's in-service June 1975 parachute incident.  

c.  Offer an opinion as to whether it is at least as likely as not that any current disability of the left or right knee, or left or right shoulder is a result of wear and tear as may occur from the use of the knees and shoulders in service between 1973 and 1979 carrying heavy things and prolonged walking and running.  

If it is not possible to provide the requested opinions without examining the Veteran, that should be arranged.  

The reasons for the conclusions expressed should be explained.  If it is not possible to express a conclusion without resort to speculation, the reason for that also should be explained.  

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



